 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LULL,                                No. 2:17-cv-1211-TLN-EFB
12                        Plaintiff,
13             v.                                      ORDER
14    COUNTY OF SACRAMENTO, CORY
      STEWART, MICHAEL DOANE, and
15    DOES 1 to 100,
16                        Defendants.
17

18            On December 19, 2019, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. (ECF No. 50.) No objections were

21   filed.

22            The Court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24            Accordingly, IT IS HEREBY ORDERED that:

25   ///

26   ///

27   ///

28   ///
 1   1. The proposed Findings and Recommendations filed December 19, 2019 (ECF No. 50),

 2      are ADOPTED IN FULL; and

 3   2. Defendant’s Motion for reconsideration (ECF No. 42) is denied.

 4    IT IS SO ORDERED.

 5    Dated: March 6, 2020

 6

 7
                                 Troy L. Nunley
 8
                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             2
